Citation Nr: 1722569	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested by upper back pain, to include as secondary to service-connected residuals of rhizotomy manifested by sensory impairment of T7 and L1 with residual distribution of L1 and L5 dermatomes; neuritis of the anterior crural nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this matter in February 2013 and July 2015.

In the July 2015 remand, the Board found that the Veteran submitted a timely notice of disagreement as to the effective dates assigned for the grant of entitlement to service connection for major depressive disorder and for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities in a November 2013 rating decision.  The Board further found that a statement of the case had not yet been issued as to those issues.  The Board therefore accepted limited jurisdiction over those issues, and remanded them for issuance of a statement of the case pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999).

Thereafter, the RO issued a statement of the case as to the issues on October 1, 2015.  On a VA Form 9, Appeal to Board of Veterans' Appeals, dated December 6, 2015, and received by VA on December 7, 2015, the Veteran indicated that he had read the statement of the case, and was appealing only certain issues.  When asked to identify the issues being appealed he stated, "I have appeal after appeal since 2003 for lower back pain & upper back pain and later 2012 for atrophy of left leg and after the fact for big toe pain and numbers of left leg."

The Veteran later submitted another VA Form 9, dated December 9, 2015, and received by VA on December 10, 2015.  On that VA Form 9, the Veteran indicated that he wanted to appeal all of the issues listed on the statement of the case, and stated, among other things, "I should be paid back to 2009."

A VA Form 21-6789, Deferred Rating, dated in January 2016 indicates that a decision review officer reviewed the VA Forms 9 received in December 2015, and concluded that they did not constitute timely substantive appeals.  The decision review officer explained in the VA Form 21-6789 that the postmark rule is not applicable to the VA Forms 9 because they were faxed to VA and not mailed.  Moreover, both of the VA Forms 9 were received more than 60 days after the issuance of the October 2015 statement of the case.

The RO issued a decisional letter in February 2016 notifying the Veteran that the VA Forms 9 received on December 7, 2015, and December 10, 2015, were not timely.  The letter gave the Veteran instructions on what to do if he disagreed with that determination, to include submitting a notice of disagreement to initiate an appeal of the matter.  To date, the Veteran has not submitted a notice of disagreement as to the determination.

The Board does not disagree with the RO's determination that the VA Forms 9 received in December 2015 did not constitute timely substantive appeals as to the October 2015 statement of the case.  Moreover, because the Veteran has not initiated an appeal of that determination by filing a timely notice of disagreement, the Board does not have jurisdiction to review it.  As such, the Board finds that a timely substantive appeal was not received as to the issues of entitlement to an earlier effective date for the grant of service connection for major depressive disorder and entitlement to an earlier effective date for the grant of a TDIU, and those issues are not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.302(b).

In addition, in the July 2015 remand, the Board found that the Veteran submitted a timely notice of disagreement as to the denial of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance February 2015 rating decision.  The Board further found that a statement of the case had not yet been issued as to that issue.  The Board therefore accepted limited jurisdiction over the issue, and remanded it for issuance of a statement of the case pursuant to the holding in Manlincon, 12 Vet. App. 238.

Further review of the record reveals that the Veteran submitted a notice of disagreement as to that issue in March 2015.  See VA Form 21-0958, Notice of Disagreement, received in March 2015.  However, the Veteran then indicated that he wanted the issue "to be reconsidered based on all medical records submitted, instead of an appeal."  See correspondence from the Veteran received in April 2015.  The cover letter to the Veteran's April 2015 correspondence, which was provided by his representative, confirms that it was the Veteran's desire to have "the pending appeal be look[ed] at as a request for reconsideration instead."  The April 2015 correspondence thus constituted a withdrawal of the Veteran's notice of disagreement and as a request for reconsideration of the issue.  See 38 C.F.R. § 20.204.  Because the March 2015 notice of disagreement was withdrawn by the Veteran, a notice of disagreement has not been submitted as to the issue, and the Board cannot take jurisdiction over it.  See generally Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the relevant statutory language indicates clear intent by Congress to foreclose the Board's exercise of jurisdiction over a matter where a notice of disagreement had not been filed, but not where a substantive appeal had not been filed).  Therefore, the portion of the Board's June 2015 remand directing the RO to issue a statement of the case as to the issue of entitlement to SMC based on the need for regular aid and attendance has no effect, and such a statement of the case need not be issued.

In that regard, the Board notes that the RO acknowledged the April 2015 withdrawal of the notice of disagreement in a VA Form 21-6789 dated in September 2015.  The RO then issued a rating decision in October 2015 reconsidering and again denying the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance.  To date, the Veteran has not submitted a timely notice of disagreement as to that decision.


FINDING OF FACT

The most probative evidence of record shows that it is less likely than not that the Veteran's current disabilities manifested by upper back pain had their onset during his active service; are causally or etiologically related to his active service; or are caused by, proximately due to, or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability manifested by upper back pain, to include as secondary to the service-connected disabilities, are not met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in February 2008 and April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in March 2013 and a VA opinion in October 2015.  The examiners who conducted the March 2013 VA examination and provided the October 2015 VA opinion reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's disabilities productive of upper back pain, providing supporting explanation and rationale for all conclusions reached.  The examination and opinion were thorough, and all necessary evidence and testing was considered by the examiners.  The examiners have provided the medical information necessary to make a decision on the matter.  Therefore, the Board finds the examination and opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in February 2013 and July 2015.  The February 2013 Board remand directed the Agency of Original Jurisdiction (AOJ) to obtain updated VA treatment records, provide the Veteran a VA examination to determine the likely etiology of any disability manifested by upper back pain, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the February 2013 Board remand, the AOJ obtained updated VA treatment records and provided the Veteran with a VA examination in March 2013.  However, in the July 2015 remand, the Board found that the March 2013 VA examination was not adequate for decision-making purposes, and therefore directed the AOJ to obtain an addendum opinion and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Thereafter, the AOJ obtained an addendum opinion in June 2015 that, in conjunction with the March 2013 VA examination, was adequate for decision-making purposes, and then readjudicated the claim in an October 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the February 2013 and July 2015 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2012.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities manifested by upper back pain.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

The Veteran seeks entitlement to service connection for a disability manifested by upper back pain.  He has asserted that the disability is caused by his service-connected residuals of rhizotomy.  See, e.g., June 2012 Board hearing transcript.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent medical opinion evidence is probative when it is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

In this case, the medical evidence of record reflects that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the thoracic spine and that his upper back pain has been attributed to those disabilities.  See, e.g., March 2013 VA examination report.  Therefore, there is evidence of a current disability manifested by upper back pain.

As to whether there was an in-service injury or disease productive of upper back pain, the Veteran does not contend, nor does the record show, that his disabilities manifested by upper back pain had their onset during his active service.  His service treatment records do not show complaint of or treatment for upper back pain, although they do show complaints of low back pain.  A September 1966 report of medical examination for separation from active service reflects a normal evaluation of the spine.  A September 1966 report of medical examination for separation from active service indicates the Veteran denied bone, joint, or other deformity, and arthritis.  Therefore, the Board concludes that the evidence does not show that the Veteran's current disabilities manifested by upper back pain had their onset during his active service or are otherwise directly related to his active service.

As to the issue of secondary service connection, the March 2013 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner opined that it is less likely than not that the Veteran's disabilities were caused by his service-connected residuals of residuals of rhizotomy.  As a rationale for that opinion, the examiner explained that the Veteran was relatively symptom free from the date of his rhizotomies until approximately 2003.  During much of that period, the Veteran was able to work as a mail carrier.  This employment would have put his entire back under considerable strain.  This strain and aging are the most likely contributors to his current upper back complaints.  The Board notes that the Veteran has repeatedly indicated that his upper back pain began in or around 2003.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in January 2008; June 2012 Board hearing transcript.  Thus, the record supports the March 2013 VA examiner's statement that the Veteran was relatively symptom free until approximately 2003.

The October 2015 VA examiner also reviewed the record.  She opined that the Veteran's disabilities manifested by upper back pain are less likely than not aggravated by his service-connected residuals of rhizotomy.  As a rationale for the opinion, she explained that degenerative joint disease of the thoracic spine is an age-related condition and that there is no relationship between a rhizotomy and such a condition.  A rhizotomy refers to a neurosurgical procedure that selectively destroys problematic nerve roots in the spinal cord, most often to relieve nerve pain symptoms.  Degenerative joint disease of the thoracic spine is an age-related diagnosis and there exists no nexus between a procedure to relieve nerve pain and degenerative joint disease of the thoracic spine.  Since there is no relationship between a rhizotomy and degenerative joint disease, there could be no aggravation of such an age-related condition by a neurosurgical procedure to relieve nerve pain.

In determining whether service connection is warranted for the current disabilities manifested by upper back pain on a secondary basis, the Board accords the most probative weight to the March 2013 and October 2015 VA examiners' opinions.  The examiners reviewed the record, and provided a complete rationale for the opinions given based on their expertise as medical clinicians and with citation to the evidence of record.  The opinions are consistent with the other evidence of record.  Therefore, their opinions are entitled to probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  The Board accepts those opinions as probative evidence that the Veteran's current disabilities manifested by upper back pain are more likely than not due to age and strain from working as a mail carrier, and less likely than not proximately due to, caused by, or aggravated by his service-connected disabilities, to include his service-connected residuals of rhizotomy.

The Board acknowledges the notations in the medical treatment evidence of record suggesting that the Veteran's back pain is caused by his service-connected residuals of rhizotomy.  For example, a March 2008 VA treatment record states that the Veteran has "back pain from residual of thoracic rhizotomy in 1977 - started having pain in 2003".  These notations appear to be mere transcriptions of the Veteran's subjective complaints and belief that the upper back pain is due to his rhizotomy.  Moreover, the notations are not supported by rationale.  As such, they are due little, if any, probative value and are far outweighed by the March 2013 and October 2015 VA examiners' opinions.  See id.

The Board also acknowledges the Veteran's statements linking his current disabilities manifested by upper back pain to his service-connected residuals of rhizotomy.  Although the Veteran is competent to report symptoms such as pain, he is not competent to render an opinion associating the current disabilities manifested by upper back pain with any particular cause.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau, 492 F.3d 1372.  As such, his statements relating the current disabilities manifested by upper back pain to the service-connected residuals of rhizotomy are not considered competent and do not weigh against the probative value of the March 2013 and October 2015 VA examiners' opinions.

Accordingly, the Board concludes that the most probative evidence of record shows that it is less likely than not that the Veteran's current disabilities manifested by upper back pain had their onset during his active service; are causally or etiologically related to his active service; or are caused by, proximately due to, or aggravated by his service-connected disabilities.  Therefore, the preponderance of the evidence is against the claim for entitlement to service connection for a disability manifested by upper back pain.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested by upper back pain, to include as secondary to service-connected disabilities, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


